DETAILED ACTION
Applicant’s reply, filed 15 September 2021 in response to the non-final Office action mailed 16 March 2021, has been fully considered. As per Applicant’s filed claim amendments claims 1-18 are pending, wherein: claims 6, 11-12 and 14-18 have been amended, claims 1-2, 8, 10 and 13 are as originally filed, and claims 3-5, 7 and 9 are as previously presented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bardin et al. (US PGPub 2016/0222188).
	Regarding claims 1-4 and 6, Bardin teaches plasticizer compositions comprising a) at least one hydrocarbon-containing cut or biomass conversion derived cut, and b) at least one fatty acid monoester (abstract; [0012]-[0017]). 
Bardin teaches the b) fatty acid monoester is a C6-24 fatty acid C1-4 alkyl monoester ([0020]; [0052]) (instant R1/R2 of claims 1-2, instant R1/R2 having C1-15 (claim 3), instant R1 C1-12 alkyl (claim 4)).
Bardin teaches the plasticizer a) has a kinematic viscosity of between 2 and 22 mm2/s at 40°C ([0019]; [0045]). Bardin exemplifies HYDROSEAL G3M, HYDROSEAL 
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 7-10, 	Bardin teaches the plasticizer composition set forth above and further teaches said composition comprises from 25 to 96 wt% of plasticizer a) and from 5 to 75 wt% plasticizer b) ([0053]-[0054]), wherein the mass ratio of b) to a) plasticizer is between 5:95 and 75:25 ([0020]). Such renders taught (A) present from 80 to 99.7 wt% (claim 7) and 90 to 99 wt% (claim 8) of the total amount of plasticizer, and (B) present from 0.3 to 20 wt% (claim 9) and 1 to 10 wt% (claim 10) of the total amount of plasticizer. 
	Regarding claims 11-18, Bardin teaches the plasticizer compositions as set forth above and further teaches said compositions as suitable for mastics, plastisols and adhesives (abstract). Bardin teaches compositions comprising from 10 to 50 wt% of at least one polymer, from 10 to 30 wt% of the plasticizer composition, and at least one further component selected from fillers, thickeners, crosslinkers, tackifiers, etc. ([0021]-



Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 
Daute et al. (WO 2011/110350 A1; cited by Applicant on IDS of 05/16/2019).
	Regarding claims 1-6, Daute teaches compositions comprising i) at least one polymer, ii) 1 to 30 wt% of a carboxylic acid 2-propylheptyl ester, iii) 20 to 120 wt% of at least one different plasticizer, and iv) 0 to 40 wt% of at least one additive, amounts being based on polymer (abstract; pg 3).
	Daute teaches ii) has the structure of (I) (see pg 5), wherein R is an alkyl of 5 to 21 carbons (pg 4-5) (instant R1/R2 of claims 1-2, instant R1/R2 having C1-15 (claim 3), instant R1 C1-12 alkyl (claim 4), instant R2 C7-15 (claim 5)).
	Daute teaches iii) is selected from convention plasticizers including polyester plasticizers, propylene glycol dibenzoate (a plasticizer having a viscosity of not less than 100 cP at °C), etc., wherein adipic acid polyesters are a preferred plasticizer. Daute does not specifically teach the viscosity of the preferred adipic acid polyesters, however the instant specification states that adipic acid polyester plasticizers will have the claimed viscosity of not less than 100cP at 20°C (instant specification page 4). 
In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990); see also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claims 7-10, Daute teaches the compositions as set forth above and teaches ii) is present from 1 to 30 wt% and iii) is present from 20 to 120 wt% (≈ 0.6 to 20% of plasticizer ii) and 80-95% of plasticizer iii)) which is readable over (A) present from 80 to 99.7 wt% (claim 7) and 90 to 99 wt% (claim 8) of the total amount of plasticizer, and (B) present from 0.3 to 20 wt% (claim 9) and 1 to 10 wt% (claim 10) of the total amount of plasticizer. 
	Regarding claims 11-13, 15 and 17, Daute teaches the compositions as set forth above and further teaches the i) thermoplastic polymer is selected from polyvinyl chloride, polyacrylates, fluoropolymers, polyvinyl acetals, polyolefins, celluloses, etc. (pg 3-4). Daute teaches PVC is preferred (pg 4; examples). Daute further teaches iv) additives include stabilizers, co-stabilizers, fillers, coloring agents, lubricants, blowing agents, etc. (pg 7-8).
	Regarding claims 14, 16 and 18, Daute teaches the compositions as set forth above and further teaches ii) is present from 1 to 30 wt% and iii) is present from 20 to 120 wt%, based on polymer (1-30 ii) + 20-120 iii) = 21-150 parts plasticizer per 100 


Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this section can be found in an above section.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-18 are rejected under 35 U.S.C. 102(a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Wesch (US 6,559,213).
Regarding claims 1-4 and 6, Wesch teaches plastisol compositions comprising a) 5 to 50 wt% of a polymer, b) 5 to 65 wt% of a mixture of a primary and secondary plasticizer in a ratio of secondary to primary of 0.01:1 to 2:1, c) 0 to 50 wt% fillers, d) 0.01 to 5 wt% coupling agent, and e) optional other additives/auxiliaries (abstract; col 4 ln 5-21), including epoxidized plasticizers (col 3 ln 21-26). 
Wesch teaches the secondary plasticizer is a C1-6 alkyl ester of a monocarboxylic acid containing at least 12 carbons, derived from saturated/unsaturated fatty acids (abstract; col 2 ln 48-59)(instant R1/R2 of claims 1-2, instant R1/R2 having C1-15 (claim 3), instant R1 C1-12 alkyl (claim 4)). 
Wesch teaches the primary plasticizer is selected from standard plasticizers including polymer plasticizers based on diols and dicarboxylic acids, etc. (col 2 ln 60 to col 3 ln 6). Wesch does not specifically teach the viscosity of the primary plasticizer or of the auxiliary epoxidized plasticizers, however the instant specification states that both epoxidized bio-based plasticizers and polyester plasticizers, which are the reaction product of dicarboxylic acids and alcohols, glycols or polyhydrics, will have the claimed viscosity of not less than 100cP at 20°C (instant specification page 4). As such Wesch teaches selection of a primary plasticizer having the claimed viscosity and/or renders obvious their selection as suitable primary plasticizers.
A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (see In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977).  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.”; MPEP 2112.01)).
	Regarding claim 7-10, Wesch teaches and/or renders obvious the composition as set forth above and further teaches the total amount of plasticizer is 5 to 65 wt%, comprising a 0.02:1 to 2:1 ratio of secondary plasticizer to primary plasticizer (col 3 ln 2-4; col 4 ln 10-13; examples) which renders taught (A) present from 80 to 99.7 wt% (claim 7) and 90 to 99 wt% (claim 8) of the total amount of plasticizer, and (B) present from 0.3 to 20 wt% (claim 9) and 1 to 10 wt% (claim 10) of the total amount of plasticizer. 
	Regarding claims 11-14 and 16, Wesch teaches and/or renders obvious the compositions as set forth above and further teaches the a) polymer is selected from polyvinyl chloride homo- and co-polymers, methacrylate copolymers and styrene copolymers (col 3 ln 7-20), preferably polyvinyl chloride. Wesch further teaches the total amount of primary and secondary plasticizer is 5 to 65 wt% (see above), and teaches the ratio of secondary to primary plasticizer of 0.02:1 to 2:1 (see above), wherein the secondary plasticizer is present in an amount of from about 14 to about 71 parts per 100 parts resin (col 2 ln 55-59) which renders taught 1 to 120 parts plasticizer per 100 parts polymer (claims 14 and 16). 
	Regarding claims 15 and 17-18, Wesch teaches and/or renders obvious the compositions as set forth above and teaches inclusion fillers (see above) and the .


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this section can be found in an above section.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wesch (US 6,559,213).
Wesch teaches and/or renders obvious the composition of claim 1 above. Wesch teaches the secondary plasticizer is a C1-6 alkyl ester and as such does not teach R2 from 7 to 15 carbon atoms.  Although the secondary plasticizer of Wesch has an alkyl ester upper limit of 6 carbons while the instant claim recites a lower limit of 7 carbons, it is the Examiner’s position that the carbon numbers are close enough that one of ordinary skill in the art would have expected similar plasticizing properties.  A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (see Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05).


Response to Arguments/Amendments
	The objections to claims 6, 12, 15 and 17-18 are withdrawn as a result of Applicant’s filed claim amendments.
	The 35 U.S.C. 101/112(b) rejection of claim 11 is withdrawn as a result of Applicant’s filed claim amendments.
claims 6 and 11-18 are withdrawn as a result of Applicants filed claim amendments.

	The 35 U.S.C. 102(a)(1) rejection of claims 1-4 and 6-18 as anticipated by Bardin (US PGPub 2016/0222188) is maintained. Applicant’s arguments (Remarks, pages 6-7) have been fully considered but were not found persuasive. 
	Applicant notes the kinematic viscosity of HYDROSEAL G 340 H at 40°C is 10.3 mm2/s and the density is 827 kg/m3 (density measured at 15°C). Applicant then argues dynamic viscosity η “can be calculated as η/ρ, which is about 8.5 mPa-sec”. Applicant appears to have divided the kinematic viscosity by density. 
	It is noted that the conversion between kinematic viscosity and dynamic viscosity is as follows: Kinematic (cSt) x Density = Dynamic (cP). Using the values identified by Applicant (noting that mm2/s = cSt) the dynamic viscosity is (10.3 cSt)x(827 kg/m3) = 8,518.1 cP. Using the more appropriate kinematic viscosity at 20°C of 21 mm2/s of HYDROSEAL G 340 H, the dynamic viscosity is (21 cSt)x(827 kg/m3) = 17,367 cP. Regardless of the temperature at which the kinematic viscosity was measured, the plasticizers of Bardin meet the claimed limitation of ‘not less than 100 cP at 25°C’. 

	The 35 U.S.C. 102(a)(1) rejection of claims 1-18 as anticipated by Daute (WO 2011/110350 A1) is maintained. Applicant’s arguments (Remarks, page 7) have been fully considered but were not found persuasive.

As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to Applicants to show otherwise (see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); see also In re Fitzgerald, 205 USPQ 594 (CCPA 1980)).

The 35 U.S.C. 102(a)(1)/103 rejection of claims 1-4 and 6-18 as anticipated by, or in the alternative unpatentable over, Wesch (US 6,559,213) and the 103 rejection of claim 5 as unpatentable over Wesch are maintained. Applicant’s arguments (Remarks, 
	Applicant asserts the same reasoning for Wesch as was applied in rebuttal to Daute. The Examiner has substantially responded to the arguments to Daute above. Applicant has not demonstrated that the primary polymer plasticizers and auxiliary epoxidized plasticizers will not meet the claimed limitation. 
It is noted that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments (see MPEP 2123; see Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); see Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005)). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (see In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/           Primary Examiner, Art Unit 1767